DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,890,445. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,156,441. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,156,441 anticipate the claims of the instant application.
Regarding claim 1, US 10,156,441 discloses a method for ground plane estimation in a three dimensional (3D) point cloud in a computer vision system (col. 9, lines 11-13), the method comprising: 
receiving a 3D point cloud generated based on a plurality of 2D frames captured by a monocular camera (col. 9, line 14-15); 
determining a distance threshold for the 3D point cloud based on an estimated height of a ground plane in the 3D point cloud (col. 9, lines 16-18); 
estimating the ground plane of the 3D point cloud by performing the following for a number of iterations (col. 9, lines 19-21): 
identifying a random plane in the 3D point cloud from three randomly selected non-collinear 3D points in the 3D point cloud, wherein an incline of the random plane meets pitch and roll constraints (col. 9, lines 22-25); 
computing a cost function of the random plane, wherein the cost function is based on a difference between a number of inliers of the random plane and a number of 3D points below the random plane, wherein the distance threshold is used to determine whether or not a 3D point in the 3D point cloud is an inlier (col. 9, lines 26-32); and 
saving the cost function as a best cost function if the cost function is better than a previously computed cost function for a previously identified random plane (col. 9, lines 33-36).
Regarding claim 10, US 10,156,441 discloses a computer vision system (col. 10, line 8) comprising: 
a monocular camera configured to capture a plurality of two dimensional (2D) frames of a scene (col. 10, lines 9-10); and 
a processor configured to receive a three dimensional (3D) point cloud generated based on the plurality of 2D frames (col. 10, lines 11-13), the processor configured to: 
determine a distance threshold for the 3D point cloud based on an estimated height of a ground plane in the 3D point cloud (col. 10, lines 14-16); and 
estimate the ground plane of the 3D point cloud by performing the following for a number of iterations (col. 10, lines 17-19): 
identifying a random plane in the 3D point cloud from three randomly selected non-collinear 3D points in the 3D point cloud, wherein an incline of the random plane meets pitch and roll constraints (col. 10, lines 20-24); 
computing a cost function of the random plane, wherein the cost function is based on a difference between a number of inliers of the random plane and a number of 3D points below the random plane, wherein the distance threshold is used to determine whether or not a 3D point in the 3D point cloud is an inlier (col. 10, lines 25-31); and 
saving the cost function as a best cost function if the cost function is better than a previously computed cost function for a previously identified random plane (col. 10, lines 32-35).

The following is a mapping of the claims of the instant application to the claims of US 10,156,441:
Claims of Instant Application
Claims of US 10,156,441
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662